


Exhibit 10.11

 

RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award Agreement (the “Agreement”) is made between
Tree.com, Inc., a Delaware corporation (“Tree.com”), and
                                              .

 

Tree.com sponsors the Second Amended and Restated Tree.com, Inc. 2008 Stock and
Annual Incentive Plan (the “Plan”).  This Agreement represents an award of
Shares of Restricted Stock under the Plan.  All capitalized terms used herein,
to the extent not defined, shall have the same meaning as set forth in the Plan.

 

The Shares of Restricted Stock covered by this Agreement are being awarded
subject to the following terms and provisions:

 

1.                                       Subject to the terms and conditions of
the Plan and this Agreement, Tree.com awards to you
                               Shares of Restricted Stock (the “Shares”).

 

2.                                       In order for all or any portion of the
Shares to vest, you must be continuously employed by Tree.com (or any of its
Subsidiaries or Affiliates) to the vesting date on which any applicable
performance conditions are met, as described in Section 3.  The actual number
Shares that vest will be determined based on the extent to which the performance
conditions, if any, described in Section 3 are met.  Nothing in this Agreement
or the Plan shall confer upon you any right to continue in the employ or service
of Tree.com (or any of its Subsidiaries or Affiliates) or interfere in any way
with their rights to terminate your employment or service at any time, subject
to the terms of any employment agreement between you and Tree.com.

 

3.                                       You will earn and become vested in the
Shares in accordance with the conditions of this Section.  Until they become
vested, the Shares shall be subject to cancellation and forfeiture in accordance
with Section 5 below.  Until vested, you may not sell, transfer, pledge, assign
or otherwise alienate or hypothecate the Shares (such period during which
restrictions apply is the “Restriction Period”).  Subject to any Performance
Goals set forth below, the Shares shall vest as follows:

 

[Notwithstanding the foregoing, in the event of a Change in Control, 100% of
your then-outstanding and unvested Shares Award shall vest upon the occurrence
of such Change in Control.]

 

[Include any other specific acceleration events approved by the Compensation
Committee.]

 

4.                                       You agree that you shall comply with
(or provide adequate assurance as to future compliance with) all applicable
securities laws and income tax laws as determined by Tree.com with respect to
your receipt of the Shares.  In addition, you agree that, upon request, you will
furnish a letter agreement providing that (a) you will not distribute or resell
any of said shares in violation of the Securities Act of 1933, as amended,
(b) you

 

1

--------------------------------------------------------------------------------


 

will indemnify and hold Tree.com harmless against all liability for any such
violation and (c) you will accept all liability for any such violation.

 

5.                                       You acknowledge and agree that upon
your ceasing to be employed by Tree.com or any of its Subsidiaries or Affiliates
during the Restriction Period any unvested Shares at such time will be canceled
and forfeited and returned to Tree.com.  For the avoidance of doubt, transfers
of employment among the Company and its Subsidiaries and Affiliates, without any
break in service, is not a Termination of Employment.  In order to facilitate
the transfer to Tree.com of any Shares pursuant to the terms hereof, you shall
execute the enclosed stock power (Assignment Separate from Certificate).  The
stock power may be used by Tree.com to transfer any unvested Shares to Tree.com
in accordance with this Section.  You further hereby irrevocably appoint (which
appointment is coupled with an interest) Tree.com as your agent and
attorney-in-fact to take any necessary or appropriate action to cause Shares to
be returned to Tree.com in accordance with this Section, including without
limitation executing and delivering stock powers and instruments of transfer,
making endorsements and/or making, initiating or issuing instructions or
entitlement orders, all in your name and on your behalf.  Without limiting the
foregoing, you expressly acknowledge and agree that any transfer agent for the
Shares is fully authorized and protected in relying on, and shall incur no
liability in acting on, any documents, instruments, endorsements, instructions,
orders or communications from Tree.com in connection with the Shares or the
transfer thereof, and that any such transfer agent is a third party beneficiary
of this Agreement.

 

6.                                       In the event of any conflict between
this Agreement and the Plan, the Plan shall control; provided, that an action or
provision that is permissive under the terms of the Plan, and required under
this Agreement, shall not be deemed a conflict and this Agreement shall
control.  In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement are silent, the Plan shall govern.

 

7.                                       Tree.com may modify, amend or waive the
terms of your Shares, prospectively or retroactively, but no such modification,
amendment or waiver shall materially impair your rights without your consent,
except as required by applicable law, NASDAQ or stock exchange rules, tax
rules or accounting rules.

 

8.                                       Your acceptance of the Shares
constitutes your authorization of the release from time to time to Tree.com or
any of its Subsidiaries or Affiliates and to the Agent (together, the “Relevant
Companies”) of any and all personal or professional data that is necessary or
desirable for the administration of your Shares and/or the Plan (the “Relevant
Information”).  Without limiting the above, this authorization permits your
employing company to collect, process, register and transfer to the Relevant
Companies all Relevant Information (including any professional and personal data
that may be useful or necessary for the purposes of the administration of the
Shares and/or the Plan and/or to implement or structure any further grants of
equity awards (if any)).  The acceptance of the Shares also constitutes your
authorization of the transfer of the Relevant Information to any jurisdiction in
which Tree.com, your employing company or the Agent considers appropriate.  You
shall have access to, and the right to change, the Relevant Information, which
will only be used in accordance with applicable law.

 

2

--------------------------------------------------------------------------------


 

9.                                       Your Award is not intended to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, and the rules and
regulations issued there under (“Section 409A”).  In no event shall Tree.com be
required to pay you any “gross-up” or other payment with respect to any taxes or
penalties imposed under Section 409A with respect to any amounts or benefits
paid to you in respect of your Award.

 

10.                                 In the event any provision of this Agreement
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of the Agreement, and the Agreement shall
be construed and enforced as if the illegal or invalid provision had not been
included.  This Agreement and the Plan, constitutes the final understanding
between you and Tree.com regarding the Shares.  Any prior agreements,
commitments or negotiations concerning the Shares are superseded.

 

11.                                 No stock certificates evidencing Shares free
from a restrictive legend shall be delivered to you until you have paid to
Tree.com the amount that must be withheld with respect to those Shares under
federal, state and local income and employment tax laws (the “Applicable
Withholding Taxes”) or you and Tree.com have made satisfactory arrangements for
the payment of such taxes.  As an alternative to making a cash payment to
satisfy the Applicable Withholding Taxes, you may elect to (i) deliver shares of
Common Stock which you already own (valued at their Fair Market Value as of the
delivery date) in whole or partial satisfaction of such taxes or (ii) have
Tree.com retain that number of Shares (valued at their Fair Market Value as of
the delivery date) that would satisfy the Applicable Withholding Taxes.

 

IN WITNESS WHEREOF, Tree.com has caused this Agreement to be executed by its
duly authorized officer, and you have hereunto set your hand, all effective as
of the Grant Date listed above.

 

 

TREE.COM, INC.

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

ASSIGNMENT SEPARATE FROM CERTIFICATE

(Stock Power)

 

FOR VALUE RECEIVED, the undersigned does hereby assign and transfer unto

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Social Security or

 

 

Taxpayer Identification Number:

 

 

 

                                                 shares of the
                                                                                                
Stock of
                                                                                                                           
represented by Certificate No(s).
                                                                            
herewith, standing in the name of the undersigned, and does hereby appoint
                                                                    attorney,
with full power of substitution, to transfer said shares on the books of said
corporation.

 

 

 

Signature:

 

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------
